 
 
I 
108th CONGRESS
2d Session
H. R. 4777 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2004 
Mr. Wu introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the phaseout of the credit for qualified electric vehicles, to repeal the phaseout of the deduction for clean-fuel vehicle property, and to exempt certain hybrid vehicles from the limitation on the depreciation of certain luxury automobiles. 
 
 
1.Short titleThis Act may be cited as the Fuel Efficiency Fairness Act of 2004. 
2.Repeal of phaseout of credit for qualified electric vehicles 
(a)In generalSubsection (b) of section 30 of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and by redesignating paragraph (3) as paragraph (2). 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2003. 
3.Repeal of phaseout of deduction for clean-fuel vehicle property 
(a)In generalParagraph (1) of section 179A(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)Qualified clean-fuel vehicle propertyThe cost which may be taken into account under subsection (a)(1)(A) with respect to any motor vehicle shall not exceed— 
(A)in the case of a motor vehicle not described in subparagraph (B) or (C), $2,000,  
(B)in the case of any truck or van with a gross vehicle weight rating greater than 10,000 pounds but not greater than 26,000 pounds, $5,000, or 
(C)$50,000 in the case of— 
(i)a truck or van with a gross vehicle weight rating greater than 26,000 pounds, or  
(ii)any bus which has a seating capacity of at least 20 adults (not including the driver).. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2003. 
4.Exception for hybrid vehicles from limitation on depreciation of certain luxury vehicles 
(a)In generalSubparagraph (B) of section 280F(d)(5) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:  
 
(iv)any new qualified hybrid motor vehicle.. 
(b)New qualified hybrid motor vehicleSubsection (d) of section 280F of such Code is amended by adding at the end the following new paragraph: 
 
(11)New qualified hybrid motor vehicle 
(A)The term qualified hybrid motor vehicle means a passenger automobile (determined without regard to paragraph (5)(B)(iv))— 
(i)which is acquired for use or lease by the taxpayer and not for resale, 
(ii)which is made by a manufacturer,  
(iii)which draws propulsion energy from— 
(I)an internal combustion or heat engine using combustible fuel, and 
(II)a rechargeable onboard energy storage system which operates at no less than 100 volts and which provides a percentage of maximum available power of at least 5 percent, 
(iv)which has received a certificate that such vehicle meets or exceeds the Bin 5 Tier II emission level established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act for that make and model year vehicle, and  
(v)which achieves at least 125 percent of the average 2002 model year city fuel economy in the vehicle inertia weight classes for the category of passenger automobile, light duty truck, or medium duty passenger vehicle (as defined and determined by the Environmental Protection Agency) to which it belongs. 
(B)Vehicle inertia weight classesFor purposes of subparagraph (A)(v), the vehicle inertial weight classes are— 
(i)1,500 and 1,750 pounds (calculated based on the 1,750 pound weight class), 
(ii)2,000 pounds, 
(iii)2,250 pounds, 
(iv)2,500 pounds, 
(v)2,750 pounds, 
(vi)3,000 pounds, 
(vii)3,500 pounds, 
(viii)4,000 pounds, 
(ix)4,500 pounds, 
(x)5,000 pounds, 
(xi)5,500 pounds, and 
(xii)6,000 pounds.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2003. 
 
